                                                                      FILED IN JPEN,COUR'. _
                                                                      ON     ll   s- ·;}t:> Btit+-.
                                                                          Peter A. Moore, Jr., Clerk
                                                                          US District Court
                                                                        . Eastam Dlstrict of NC
                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                No.   :5~'2O-CJQ-506-I M ( I )
UNITED STATES OF AMERICA                          )
                                                  )
      v.                                          )            INDICTMENT
                                                  )
SIMBALA GORY                                      )

      The Grand Jury charges that:

                                       COUNT ONE

      On or about December 1, 2015, in the Eastern District of North Carolina and

elsewhere, the defendant, SIMBALA GORY, did knowingly attempt to procure his

naturalization as a United States citizen contrary to law, by making a false statement

under penalty of perjury regarding his naturalization application, that is:

           a.   On Part 11, Question 14.E. of his Application for Naturalization (Form
                N-400), in response to the question "Were you ever involved in any way
                with any of the following: ... Forcing, or trying to force, someone to have
                any kind of sexual contact or relations?" he answered "No" when in fact,
                as he then knew, he had forced a minor child under 18 years of age to
                engage in vaginal intercourse, on or about June 1, 2009, in Guilford
                County, North Carolina.

           b.     On Part 11, Question 22 of his Application for Naturalization (Form N-
                  400), in response to the question "Have you ever committed, assisted in
                  committing, or attempted to commit, a crime or offense for which you
                  were not arrested?" he answered "No" whenin fact, as he then knew, he
                · had committed the crime of sex offense - parental role, on or about June
                  1, 2009, in Guilford County, North Carolina.

      All in violation of Title 18, United States Code, Section 1425(a).



                                              1



            Case 5:20-cr-00503-M Document 1 Filed 11/05/20 Page 1 of 6
                                     COUNT TWO

       On or about April 4, 2016, in the Eastern District of North Carolina and

elsewhere, the defendant, SIMBALA GORY, did knowingly attempt to procure his

naturalization as a United States citizen contrary to law, by willfully making a

material misrepresentation under oath during his naturalization interview, that is:

         a.   On Part 11, Question 14.E. of his Application for Naturalization (Form
              N-400), in response to the question "Were you ever involved in any way
              with any of the following: ... Forcing, or trying to force, someone to have
              any kind of sexual contact or relations?" he answered "No" when in fact,
              as he then knew, he had forced a minor child under 18 years of age to
              engage in vaginal intercourse, on or about June 1, 2009, in Guilford
              County; North Carolina.

         b.   On Part 11, Question 22 of his Application for Naturalization (Form N-
              400), in response to the question "Have you ever committed, assisted in
              committing, or attempted to commit, a crime or offense for which you
              were not arrested?" he answered "No" when in fact, as he then knew, he
              had committed the crime of sex offense - parental role, on or about June
              1, 2009, in Guilford County, North Carolina.

       All in violation of Title 18, United States Code, Section 1425(a).

                                   COUNT .THREE

       On or about July 26, 2016, in the Eastern District of North· Carolina and

elsewhere,    the   defendant,   SIMBALA        GORY,   did   knowingly     procure   his

naturalization as a United States citizen contrary to law, by knowingly making a

·material misrepresentation causing his acquisition of citizenship, that is:

         a.   On Part 11, Question 14.E. of his Application for Naturalization (Form
              N-400), in response to the question "Were you ever involved in any way
              with any of the following: ... Forcing, or trying to force, someone to have
              any kind of sexual contact or relations?" he answered "No" when in fact,
              as he then knew, he had forced a minor child under 18 years of age to

                                            2




          Case 5:20-cr-00503-M Document 1 Filed 11/05/20 Page 2 of 6
               engage in vaginal intercourse, on or about June 1, 2009, in Guilford
               County, North Carolina.

          b.   On Part 11, Question 22 of his Application for Naturalization (Form N-
               400), in response to the question "Have you ever committed, assisted in
               committing, or attempted to commit, a crime or offense for which you
               were not arrested?" he ans"Yered "No" when in fact, as he then knew, he
               had committed the crime of sex offense - parental role, on or about June
               1, 2009, in Guilford County, North Carolina.

        All in violation of Title 18, United States Code, Section 1425(a).

                                     COUNT FOUR

        On or about July 26, 2016, in the Eastern District of North Carolina and

elsewhere, the defendant, SIMBALA GORY, did knowingly procure evidence of

citizenship for himself, to which he was not entitled, that is, the defendant obtained

Certificate of Naturalization# XXXXX:8987 by virtue of his naturalization as a United

States citizen, which the defendant knew to have been procured contrary to law, in

that:

          a.   On Part 11, Question 14.E. of his Application for Naturalization (Form
               N-400), in response to the question "Were you ever involved in any way
               with any of the following: ... Forcing, or trying to force, someone to have
               any kind ofsexual contact or relations?" he answered "No" when in fact,
               as he then knew, he had forced a minor child under 18 years of age to
               engage in vaginal intercourse, on or about June 1, 2009, in Guilford
               County, North Carolina.

          b.   On Part 11, Question 22 of his Application for Naturalization (Form N-
               400), in response to the question "Have you ever committed, assisted in
               committing, or attempted to commit, a crime or offense for which you
               were not arrested?" he answered "No" when in fact, as he then knew, he
               had committed the crime of sex offense - parental role, on or about June
               1, 2009, in Guilford County, North Carolina.

        All in violation of Title 18, United States Code, Section 1425(b).

                                             3




            Case 5:20-cr-00503-M Document 1 Filed 11/05/20 Page 3 of 6
                                      COUNT FIVE

      On or about October 1, 2016, in the Eastern District of North Carolina and

elsewhere, the defendant, SIMBALA GORY, did knowingly apply for and attempt to

procure evidence of citizenship for himself, to which he was not entitled, that is, the

defendant attempted to obtain a United States passport by virtue of his

naturalization as a United States citizen, which the defendant knew to have been

procured contrary to law, in that:

         a.     On Part 11, Question 14.E. of his Application for Naturalization (Form
                N-400), in response to the question "Were you ever involved inany way
                with any of the following: ... Forcing, or trying to force, someone to have
              . any kind of sexual contact or relations?" he answered "No" when in fact,
                as he then knew, he had forced a minor child under 18 years of age to
                engage in vaginal intercourse, on or about June 1, 2009, in Guilford
                County, North Carolina.

         b.   On Part 11, Question 22 of his Application for Naturalization (Form N-
              400), in response to the question "Have you ever committed, assisted in
              committing, or attempted to commit, a crime or offense for which you
              were not arrested?" he answered "No" when in fact, as he then knew, he
              had committed the crime of sex offense - parental role, on or about June
              1, 2009, in Guilford County, North Carolina.

      All in violation of Title 18, United States Code, Section 1425(b).

                                       COUNT SIX

      On or about October 1, 2016, in the Eastern District of North Carolina and

elsewhere, the defendant, SIMBALA GORY, did willfully and knowingly make a false

statement in an application for a United States passport with the intent to secure the
                                                                                '

issuance of a passport under the authority of the United States for his own use

contrary to the laws regulating the issuance of passports and the rules prescribed

                                             4



          Case 5:20-cr-00503-M Document 1 Filed 11/05/20 Page 4 of 6
pursuant to such laws, that is, in the application for such passport the defendant

declared under penalty of perjury that he had not knowingly and willfully included

false documents in support of the application, when in fact the defendant submitted

Certificate of Naturalization# XXXXX8987, which the defendant knew to have been

fraudulently procured by means of a false claim and statement, in that:

          a.   On Part 11, Question 14.E. of his Application for Naturalization (Form
               N-400), in response to the question "Were you ever involved in any way
               with any of the following: ... Forcing, or trying to force, someone to have
               any kind of sexual contact or relations?" he answered "No" when in fact,
               as he then knew, he had forced a minor child under 18 years of age to
               engage in vaginal intercourse, on or about June 1, 2009, in Guilford
               County, North Carolina.

          b.   On Part 11, Question 22 of his Application for Naturalization (Form N-
               400), in response to the· ql,lestion "Have you ever committed, assisted in
               committing, or attempted to commit, a crime or offense for which you
               were not arrested?" he answered "No" when in fact, as he then knew, he
               had committed the crime of sex offense - parental role, on or about June
               1, 2009, in Guilford County, North Carolina.

        All in violation of Title 18, United States Code, Section 1542.

                                    COUNT SEVEN

        On or about October 11, 2016, in the Eastern District of North Carolina and

elsewhere, the defendant, SIMBALA GORY, did knowingly procure evidence of

citizenship for himself, to which he was not entitled, that is, the defendant obtained

United States passport# XXXXX7727 by virtue of his naturalization as a United

States citizen, which the defendant knew to have been procured contrary to law, in

that:



                                             5




           Case 5:20-cr-00503-M Document 1 Filed 11/05/20 Page 5 of 6
       a.   On Part 11, Question 14.E. of his Application for Naturalization (Form
            N-400), in response to the question "Were you ever involved in any way
            with any of the following: ... Forcing, or trying to force, someone to have
            any kind of sexual contact or relations?" he answered "No" when in fact,
            as he then knew, he had forced a minor child under 18 years of age to
            engage in vaginal intercourse, on or about June 1, 2009, in Guilford
            County, North Carolina.

       b.   On Part 11, Question 22 of his Application for Naturalization (Form N-
            400), in response to the question "Have you ever committed, assisted in
            committing, or attempted _to commit, a crime or offense for which you
            were not arrested?" he answered "No" when in fact, as he then knew, he
            had committed the crime of sex offense - parental role, on or about June
            1, 2009, in Guilford County, North Carolina. ·

     All in violation of Title 18, United States Code, Section 1425(b).



                                             A TRUE BILL




                                             DATE:     U-1- 21JZO
ROBERT J. HIGDON, JR.
United States Attorney


~~
BY: SEBASTIAN KIELMANOVICH .
Assistant Unite'd States Attorney




                                         6



         Case 5:20-cr-00503-M Document 1 Filed 11/05/20 Page 6 of 6
